Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 1 of 10 PageID #: 4733




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  IN RE PAYMENT CARD INTERCHANGE                                 :
  FEE AND MERCHANT DISCOUNT                                      :
  ANTITRUST LITIGATION                                           :
                                                                 :   05-md-1720(MKB)(JO)
  This Document Relates To:                                      :
                                                                 :   Amended and Consolidated Rule
                                                                 :   7.1 Statement
  7-Eleven, Inc. v. Visa Inc.,                                   :
  No. 13-cv-5746(MKB)(JO)                                        :
  ---------------------------------------------------------------x


          In accordance with Federal Rule of Civil Procedure 7.1, the undersigned counsel for

  the 7-Eleven Plaintiffs states as follows:

          1.       7-Eleven, Inc. is an indirect wholly owned subsidiary of Seven & I Holdings Co.

  Ltd, a publicly held Japanese corporation.

          2.       Academy, Ltd. is a Texas limited partnership (“Academy”) doing business as

  Academy Sports + Outdoors. Academy has no parent corporation. The sole limited partner of

  Academy is Associated Investors, L. L. C., a Texas limited liability company, and the sole

  general partner of Academy is Academy Managing Co., L.L.C., a Texas limited liability

  company, neither of which is publicly traded. Each of Associated Investors, L.L.C. and Academy

  Managing Co., L.L.C. may be deemed to be controlled by investment funds affiliated with KKR

  & Co. Inc. (“KKR”) through an indirect ownership interest in these entities. KKR is publicly

  traded on the New York Stock Exchange.

          3.       Alimentation Couche-Tard Inc. has no parent company and there is no publicly

  held corporation that owns 10% or more of its stock.




                                                           1
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 2 of 10 PageID #: 4734




         4.     Amazon.com, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock. Zappos.com, Inc. is a wholly-owned subsidiary

  of Amazon.com, Inc., a publicly held corporation.

         5.     American Multi-Cinema, Inc. (“AMC”) is a wholly-owned subsidiary of AMC

  Entertainment Holdings, Inc., and an indirect subsidiary of Dalian Wanda Group Co., Ltd, a

  Chinese private conglomerate. AMC Entertainment Holdings, Inc. is a publicly held corporation

  and owns 10% or more of the stock of AMC.

         6.     Ashley Furniture Industries, Inc. is owned by Ashley Furniture Holdings, LLC,

  which is wholly owned by Ashley Holdings, Inc. There is no publicly held corporation that

  owns 10% or more of its stock.

         7.     Barnes & Noble College Booksellers, LLC is a wholly owned subsidiary of B&N

  Education, LLC. Barnes & Noble Education, Inc., a publicly held company, owns more than

  10% of B&N Education, LLC.

         8.     Barnes & Noble, Inc. is owned by funds advised by Elliott Advisors (UK)

  Limited and there is no publicly held corporation that owns 10% or more of its stock. Nook

  Digital LLC (f/k/a Barnes & Noble.com LLC, and previously Barnes & Noble.com, Inc.), is a

  wholly owned subsidiary of Barnes & Noble Booksellers, Inc., a wholly owned subsidiary of

  Barnes & Noble, Inc.

         9.     Beall’s, Inc. has no parent corporation and there is no publicly held corporation

  that owns 10% or more of its stock.




                                                 2
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 3 of 10 PageID #: 4735




         10.     Priceline.com, LLC is a wholly-owned subsidiary of Booking Holdings Inc., a

  publicly held corporation. Booking Holdings Inc. has no parent company and no publicly held

  corporation owns 10% or more of its stock.

         11.     Boscov’s, Inc. has no parent company and there is no publicly held corporation

  that owns 10% or more of its stock.

         12.     Brookshire Grocery Company (“Brookshire”) is a subsidiary whose parent is

  BGC Management, Inc., who in turn is a subsidiary of Brookshire Holdings, Inc. There is no

  publicly held corporation that owns 10% or more of Brookshire’s stock.

         13.     The Buckle, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         14.     The Children’s Place, Inc. has no parent corporation. As of April 2, 2019,

  Blackrock, Inc., a publicly held corporation, owns more than 10% of the common stock of The

  Children’s Place, Inc.

         15.     Coborn’s, Incorporated has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         16.     Costco Wholesale Corp. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         17.     Cracker Barrel Old Country Store, Inc. (“Cracker Barrel”) has no parent

  corporation. Biglari Capital Corporation (through one if its investment partnerships, The Lion

  Fund II, L.P.) and Blackrock, Inc. are publicly traded corporations, each owning 10% or more of

  the stock of Cracker Barrel.




                                                    3
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 4 of 10 PageID #: 4736




         18.     Cumberland Farms, Inc. is a subsidiary whose parent corporation is EG America,

  LLC, a privately held Delaware company. There is no publicly held corporation that owns 10%

  or more of its stock.

         19.     D’Agostino Supermarkets, Inc. has no parent corporation and there is no publicly

  held corporation that owns 10% or more of its stock.

         20.     Dick’s Sporting Goods, Inc. (Dick’s) has no parent corporation and there is no

  publicly held corporation that owns 10% or more of its stock.

         21.     Dillard’s, Inc. has no parent corporation and there is no publicly held corporation

  that owns 10% or more of its stock.

         22.     Drury Hotels Company, LLC (“Drury”) is a limited liability company whose

  members are DDC Hotels, Inc., which is a wholly owned subsidiary of Drury Development

  Corporation, and DSW Industries, Inc., which is a wholly owned subsidiary of Drury Southwest,

  Inc. There is no publicly held corporation that owns 10% or more of the stock of Drury.

         23.     Euromarket Designs, Inc. (“Euromarket”) is a subsidiary whose parent

  corporation is Crate & Barrel Holdings, Inc. No publicly held corporation owns 10% or more of

  the stock of Euromarket.

         24.     Express, LLC is a wholly owned subsidiary of Express, Inc, a publicly held

  corporation.

         25.     Family Dollar Stores, Inc. is a wholly owned subsidiary of Dollar Tree, Inc., a

  publicly held corporation.

         26.     Family Express Corporation has no parent company and there is no publicly held

  corporation that owns 10% or more of its stock.




                                                    4
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 5 of 10 PageID #: 4737




           27.   Fleet Farm Wholesale Supply Co., Inc., Fleet Farm of Alexandria, LLC, Fleet

  Farm Wholesale Supply, Fergus Falls, LLC, Fleet Farm of Green Bay, LLC, Fleet Farm of

  Menemonie, LLC, Fleet Farm, LLC, Fleet Farm of Manitowoc, LLC, Fleet Farm of Plymouth,

  LLC, Fleet Farm Properties LLC, Fleet Farm Supply Company of West Bend, LLC, Fleet Farm

  of Waupaca, LLC, and Fleet Farm E-Commerce Enterprises, LLC, are either direct or indirect

  subsidiaries of Fleet Farm Group LLC, a privately held corporation. Fleet Farm Group LLC is

  wholly owned by Fleet Farm Holdco LLC. Fleet Farm Holdco LLC is majority owned,

  indirectly, by investment vehicles managed by one or more subsidiaries of KKR & Co. Inc.,

  which is a publicly traded corporation.

           28.   Foot Locker, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

           29.   The Gap, Inc. has no parent corporation and there is no publicly held corporation

  that owns 10% or more of its stock.

           30.   Genesco Inc. (“Genesco”) has no parent corporation. BlackRock, Inc., a publicly

  held corporation, owns 10% or more of the stock of Genesco.

           31.   GNC Holdings, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

           32.   The General Partner of Gulf is Chelsea Petroleum Products II, LLC. The member

  of Chelsea Petroleum Products II, LLC is Chelsea Petroleum Products I, LLC, which has no

  parent corporation. ArcLight Energy Partners Fund VI, L.P. is the ultimate beneficial owner of

  each of these entities. There is no publicly-held corporation which owns 10% or more of Gulf

  stock.




                                                    5
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 6 of 10 PageID #: 4738




         33.     Hat World, Inc. (“Hat World”) is a subsidiary of Lids Holdings Inc, which is

  owned by FanzzLids Holdings, LLC. No publicly-traded corporation owns 10 percent or more

  of Hat World’s stock.

         34.     HMSHost Corporation is a subsidiary whose parent is Autogrill S.p.A., a publicly

  traded Italian corporation.

         35.     IKEA North America Services LLC (“IKEA North America”) is a subsidiary

  whose indirect parent corporation is IKEA Holding US, Inc. There is no publicly held

  corporation that owns 10% or more of the stock of IKEA North America.

         36.     Jetro Cash & Carry Enterprises, LLC (“Jetro”), is a subsidiary of Jetro Holdings,

  LLC. There is no publicly held corporation that owns 10% or more of Jetro’s stock.

         37.     Lowe’s Companies, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         38.     Marathon Petroleum Company LP’s limited partner is Marathon Petroleum

  Corporation, a publicly held corporation. Marathon Petroleum Company LP’s general partner is

  MPC Investment LLC a wholly owned subsidiary of Marathon Petroleum Corporation.

  Andeavor LLC is a wholly owned subsidiary of Marathon Petroleum Corporation, a publicly

  held corporation.

         39.     Michaels Stores, Inc. (“Michaels”) is a subsidiary whose parent is Michaels

  Funding, Inc. There is no publicly held corporation that owns 10% or more of the stock of

  Michaels.

         40.     National Association of Convenience Stores (NACS) has no parent corporation

  and there is no publicly held corporation that owns 10% or more of its stock.




                                                    6
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 7 of 10 PageID #: 4739




            41.   National Grocers Association (NGA) has no parent corporation and there is no

  publicly held corporation that owns 10% or more of its stock.

            42.   National Railroad Passenger Corporation (“Amtrak”) has no parent corporation.

  The United States holds, through the U.S. Secretary of Transportation, 100% of Amtrak’s

  preferred stock (109,396,994 shares at $100 par value). Amtrak’s common stock (9,385,694

  shares at $10 par value) is held by American Premier Underwriters, Inc. (55.8%; a wholly

  owned, not publicly traded, subsidiary of American Financial Group, Inc., which is publicly

  traded), Burlington Northern and Santa Fe LLC (35.7%; BNSF LLC is a wholly-owned, not

  publicly traded, subsidiary of Berkshire Hathaway, which is publicly traded) Canadian Pacific

  Railway (6.3%), and Canadian National Railway (2.2%). None of Amtrak’s stock is publicly

  traded.

            43.   NIKE, Inc. has no parent company and there is no publicly held corporation that

  owns 10% or more of its stock.

            44.   Pacific Sunwear of California, LLC is owned by PSEB LLC, and there is no

  publicly held corporation that owns 10% or more of its stock.

            45.   Panda Restaurant Group, Inc. (“Panda RG”) is a subsidiary whose parent

  company is Andrew & Peggy Cherng Family Company. There is no publicly held corporation

  that owns 10% or more of Panda’s stock.

            46.   Panera Bread Company (“Panera”) is a wholly-owned subsidiary of Pret Panera

  Holding Company. There is no publicly held corporation that owns 10% or more of Panera’s

  stock.

            47.   P.C. Richard & Son, Inc. (“P.C. Richard”) is a subsidiary whose parent is A.J.

  Richard & Sons, Inc. No publicly held corporation owns 10% or more of P.C. Richard’s stock.




                                                   7
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 8 of 10 PageID #: 4740




         48.     Petco Animal Supplies, Inc. is a subsidiary whose parent corporation is Scooby

  LP. No publicly held corporation owns more than 10% of the stock of Petco Animal Supplies,

  Inc.

         49.     Ralph Lauren Corporation has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         50.     Recreational Equipment, Inc. has no parent corporation and there is no publicly

  held corporation that owns 10% or more of its stock.

         51.     Republic Services, Inc. has no parent corporation and, as of March 2019, no

  publicly held corporation owned 10% or more of its stock.

         52.     Restoration Hardware, Inc. is a wholly-owned subsidiary of RH, a publicly held

  corporation.

         53.     RTW Retailwinds, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         54.     Speedway LLC’s sole member is MPC Investment LLC, whose sole member is

  Marathon Petroleum Corporation, a publicly-held corporation.

         55.     Starbucks Corporation has no parent company and there is no publicly held

  corporation that owns 10% or more of its stock.

         56.     Stein Mart, Inc. has no parent corporation and there is no publicly held

  corporation that owns 10% or more of its stock.

         57.     Swarovski U.S. Holding Limited (“Swarovski”) is a subsidiary whose parent

  corporation is Swarovski International Holding AG, a privately held Swiss corporation. No

  publicly held corporation owns 10% or more of the stock of Swarovski.




                                                    8
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 9 of 10 PageID #: 4741




         58.     The Talbots, Inc. (“Talbots”) is a subsidiary whose parent company is TLB

  Holdings LLC. There is no publicly held corporation that owns 10% or more of Talbots’s stock.

         59.     The William Carter Company is a subsidiary that is wholly owned by Carter’s,

  Inc., a publicly held corporation.

         60.     Thermo Fisher Scientific Inc. has no parent corporation and there is no publicly

  held corporation that owns 10% or more of its stock.

         61.     Thorntons LLC (f/k/a Thorntons Inc.) is owned by a joint venture between

  ArcLight Capital Partners LLC, a private equity firm, and BP plc, a publicly traded corporation.

         62.     Whole Foods Market Group, Inc., Whole Foods Market California, Inc., Mrs.

  Gooch’s Natural Food Markets, Inc., Whole Food Company, Whole Foods Market Pacific

  Northwest, Inc., WFM-WO, Inc., WFM Northern Nevada, Inc., WFM Hawaii, Inc., and WFM

  Southern Nevada, Inc. are wholly owned subsidiaries of Whole Foods Market, Inc., a subsidiary

  of Amazon.com, Inc., a publicly held corporation. Whole Foods Market Rocky

  Mountain/Southwest, L.P. is a limited partnership whose general and limited partners are

  privately held corporations wholly owned by Whole Foods Market, Inc., a subsidiary of

  Amazon.com, Inc., a publicly held corporation.

         63.     Yum! Brands, Inc. has no parent company, and there is no publicly held

  corporation that owns 10% or more of its stock. Yum Restaurant Services Group, LLC (f/k/a

  TRICON Restaurant Services Group, Inc.), Taco Bell of America, LLC and Taco Bell Corp. are

  wholly owned subsidiaries of Yum! Brands, Inc., a publicly held corporation. KFC Corporation

  (f/k/a Kentucky Fried Chicken Corporation and a successor of KFC U.S. Properties, Inc.) is a

  wholly owned subsidiary of KFC Holding Co., which in turn is a wholly owned subsidiary of

  Yum! Brands, Inc., a publicly held corporation. Pizza Hut, LLC (successor of Pizza Hut, Inc.) is




                                                   9
Case 1:13-cv-05746-MKB-JO Document 184 Filed 04/30/20 Page 10 of 10 PageID #: 4742




  a wholly owned subsidiary of Pizza Hut Guarantor, LLC, which in turn is a wholly owned

  subsidiary of Pizza Hut Holdings, LLC, which is in turn a wholly owned subsidiary of Yum!

  Brands, Inc., a publicly held corporation. Pizza Hut of America, LLC is a wholly owned

  subsidiary of Pizza Hut Holdings LLC, which in turn is a wholly owned subsidiary of Yum!

  Brands, Inc., a publicly held corporation. Yum! Restaurants International, Inc. is a wholly owned

  subsidiary of Kentucky Fried Chicken International Holdings, LLC, which in turn is a wholly

  owned subsidiary of KFC Corporation, which is in turn a wholly owned subsidiary of KFC

  Holding Co., which in turn is a wholly owned subsidiary of Yum! Brands, Inc., a publicly held

  corporation. There is no publicly held corporation that owns 10% or more of the stock of Yum!

  Restaurants International, Inc.


  Dated: New York, New York
         April 29, 2020
                                            CONSTANTINE CANNON LLP


                                            By:       /s/ Jeffrey I. Shinder
                                              Jeffrey I. Shinder
                                              Gary J. Malone
                                              A. Owen Glist
                                              Taline Sahakian
                                              David A. Scupp
                                              335 Madison Avenue, 9th Floor
                                              New York, New York 10017
                                              Telephone: (212) 350-2700
                                              Facsimile: (212) 350-2701

                                              Counsel for Plaintiffs




                                                 10
